Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Amendment to paragraph [0068] of the Specification filed 4 June 2021 omitted the last two lines and has been corrected to read as follows: 
	--Variations are possible. The scooter need not be electric, but could be powered by a gasoline powered motor or other propulsion types. Different throttle and braking mechanisms, such as are well known in the art, could be used. Various types of electric motors could be used. The scooter could have more than two wheels. Instead of connector 60 being slidable along the steering head tube via a collar 26 that encircles the head tube 21, other sliding mechanisms are possible such as the connector 60 having a T-shaped piece that slides within a T-shaped slot that is mounted to the front frame member 20, or connector 60 could simply detach from front frame member 20 and reattach at either an upper position or a lower position on front frame member 
20. Various locking mechanism that lock the movable frame member 40 to the front frame member 20 could be used. Other variations will be obvious to those of skill in the art.--
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSAM SHABARA whose telephone number is (571)272-5495.  The examiner can normally be reached on M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINNAH SEOH can be reached on (571) 270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KEVIN HURLEY/Primary Examiner, Art Unit 3611